MEMORANDUM OPINION


                                              No. 04-08-00385-CV

                                      IN RE Ramiro ALARCON, et al.

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 11, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered relators’ petition for a writ of mandamus and amended emergency

motion for temporary relief and is of the opinion that relief should be denied. See TEX . R. APP . P.

52.8(a). Accordingly, relators’ petition and motion are denied.

                                                                         PER CURIAM




           1
          … This proceeding arises out of Cause No. 2006-CVQ-001749-D2, styled Guadalupe Vasquez, et al. v. Ramiro
Alarcon, et al., pending in the111th Judicial District Court, W ebb County, Texas, the Honorable Raul Vasquez presiding.